Citation Nr: 1545419	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's stepson, B.S.M., on the basis of permanent incapacity for self-support before he attained the age of 18.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his stepson, B.S.M., is permanently incapable of self-support due to a psychiatric disorder, and was so prior to his attainment of 18 years of age.  The record reflects that B.S.M. was born in November 1979, and that he is presently over the age of 18.

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects-rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In this case, the Veteran seeks entitlement to helpless child benefits on behalf of his stepson on the basis of permanent incapacity for self-support before he attained the age of 18.  This claim was previously denied by the RO in a September 2008 rating decision.  The Veteran indicated that his stepson, B.S.M., graduated high school in 1999 and went to live in Virginia; however, he returned in 2003 because he could no longer support himself and had been living with the Veteran and his spouse (B.S.M.'s mother) ever since that time.  The Veteran indicated that B.S.M. was thereafter reinstated as a dependent by TRICARE in 2006.  The Veteran additionally indicated that B.S.M. received Social Security Administration (SSA) disability benefits and had not been employed since working at McDonald's for approximately one year between 2007 and 2008. 

In correspondence dated in March 2008, a private psychologist noted that B.S.M. reported suffering from schizophrenia since the age of 14 when he first developed paranoid thoughts, believing that others were against him and following him.  The private psychologist further noted that B.S.M. reported that his biological father and biological paternal grandfather were also schizophrenic.  The private psychologist indicated that B.S.M. had been psychotic since age 14, but that he did not seek treatment until age 18, which was unusual in cases of patient's with paranoid schizophrenia.  However, the private psychologist explained that these patients often deny their illness and thus it can go on untreated for some time.  The private psychologist opined that B.S.M. could expect to deal with this condition for the remainder of his life, and that he would need continued medication, management, and monitoring.  The private psychologist additionally indicated that B.S.M. was employed at McDonald's and owned his own car at the time.  This information was used by the RO to deny the Veteran's initial claim for entitlement to helpless child benefits in September 2008, as the RO found that the fact that B.S.M. was earning his own support was prima facie evidence that he was not incapable of self-support.

The Veteran filed his current claim for entitlement to helpless child benefits in June 2010.  In correspondence dated in June 2010, another private psychologist indicated that B.S.M. had recently become a patient in her office, and that he suffered from schizoaffective disorder and had a history of multiple hospitalizations, most recently in March 2010 and May 2010.  The private psychologist further indicated that  B.S.M. had not been able to sustain employment and became psychotic on an intermittent basis, being both financially and emotionally dependent on his family.  In correspondence dated in October 2010, the same private psychologist indicated that B.S.M.'s schizoaffective disorder began around age 15, and opined that he would probably not be able to sustain any employment or live independently in the future.

In correspondence dated in January 2013, a third private psychologist diagnosed B.S.M. as having paranoid schizophrenia, and added that the course of the illness was one of remission and exacerbation, and that B.S.M. would not be able to sustain gainful employment for self-support due to the illness.

These medical treatment records from various private psychologists suggest that B.S.M. has received extensive private mental health treatment.  At this juncture, however, it is unclear what action, if any, has been taken to obtain all of B.S.M.'s private treatment records.  VA's duty to assist requires that reasonable efforts be made by VA, on the Veteran's behalf, to obtain evidence to support his claim.  Reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Accordingly, upon remand, the Veteran should be afforded another opportunity to resubmit the proper authorization forms so that VA can make appropriate efforts to obtain any relevant private medical evidence identified by the Veteran.  

Additionally, the record reflects that there may be outstanding SSA records for a claim of benefits for B.S.M., as he is currently in receipt of SSA disability benefits.  These records, which are not associated with the claims file in their entirety, appear to be highly relevant to the claim.  Thus, the RO should obtain all medical and legal documents pertaining to the SSA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, VA's Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  Given the Veteran's assertions, and the opinions of the private psychiatrists, the Board finds that a vocational opinion based on full review of the record would be helpful in resolving this claim.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative correspondence requesting that the Veteran provide sufficient information, and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  
Specifically, the Veteran should be requested to submit, or provide authorization for VA to obtain, high school academic records and medical treatment records for B.S.M.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile. 

If no records are obtained, then the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2. Associate with the claims file any medical and legal documents pertaining to B.S.M.'s application for SSA disability benefits.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) in regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Only after the above-requested development has been completed, arrange for a review of the evidence of record by a VA social worker or other appropriate VA health or vocational personnel in order to obtain an opinion as to whether, prior to or upon reaching the age of 18 years, the Veteran's stepson, B.S.M., became permanently incapable of self-support.  The focus of analysis shall be on B.S.M.'s condition at the time of his 18th birthday in November 1997.  

All findings shall be reported in detail.  The reviewer must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that B.S.M. (the Veteran's stepson) was permanently incapable of self-support due to mental incapacity as of his 18th birthday in November 1997.

In answering the above, the examiner is asked to consider: 

(i). Whether a child is earning his or her own support. Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(ii). A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(iii). Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(iv). The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

4.  Following the completion of the foregoing, readjudicate the Veteran's claim.  If the benefit sought remains denied, then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




